The opinion of the court was delivered by
Kaul, J.:
This is an appeal from an order denying relief under the provisions of K. S. A. 60-1507.
In 1966 petitioner, Alfred G. Jones, was convicted of eight separate crimes, including two of murder in the first degree. The crimes related to a robbery of Steens Discount Store in Wichita, and the unlawful possession and use of pistols in connection therewith.
Petitioner appealed to this court where the convictions were upheld. (State v. Jones, 202 Kan. 31, 446 P. 2d 851.) Thereafter petitioner filed this action under K. S. A. 60-1507 collaterally attacking the judgments.
The trial court appointed present counsel to represent petitioner in the 60-1507 proceedings. The motion was set down for hearing, counsel argued the points raised by petitioner, and on May 15,1969, the motion was denied.
Petitioners counsel, who has skillfully and industriously represented petitioner during trial, on direct appeal and now in these proceedings, admits that all of the matters raised in petitioner’s motion were presented to the trial court during trial and before this court in the direct appeal.
In his direct appeal petitioner’s industrious counsel specified twenty points of error which were briefed and presented to this *840court. In a comprehensive opinion, Mr. Justice Fatzer speaking speaking for the court dealt with each of the points raised. The opinion in State v. Jones, supra, is incorporated, herein by reference.
In the instant appeal petitioner specifies three points; namely, search warrants were not issued upon probable cause; a plea in abatement that an arrest warrant was improperly issued, should have been sustained; and the jury was improperly instructed on flight.
An examination of our opinion in State v. Jones, supra, reveals that each of the points raised by petitioner was discussed and disposed of. We find no further arguments presented on any of the points which compels reconsideration.
Supreme Court Rule No. 121 (c) (3) (201 Kan. xxxiii) provides that a proceeding under K. S. A. 60-1507 is not to be used as a substitute for a second appeal. The aforementioned rule has been applied in a number of cases (Lee v. State, 204 Kan. 361, 461 P. 2d 743; King v. State, 200 Kan. 461, 436 P. 2d 855; Carter v. State, 199 Kan. 290, 428 P. 2d 758; Minor v. State, 199 Kan. 189, 428 P. 2d 760; Brown v. State, 198 Kan. 527, 426 P. 2d 49, and Hanes v. State, 196 Kan. 404, 411 P. 2d 643), and is clearly applicable to the present case as well.
The judgment is affirmed.